Case 1:20-cv-03071-SAB   ECF No. 1   filed 05/27/20   PageID.1 Page 1 of 22




                                                                           FILED IN THE
                                                                       U.S. DISTRICT COURT
                                                                 EASTERN DISTRICT OF WASHINGTON



                                                                 May 27, 2020
                                                                      SEAN F. MCAVOY, CLERK




                                             1:20-CV-3071-SAB
Case 1:20-cv-03071-SAB   ECF No. 1   filed 05/27/20   PageID.2 Page 2 of 22
Case 1:20-cv-03071-SAB   ECF No. 1   filed 05/27/20   PageID.3 Page 3 of 22
Case 1:20-cv-03071-SAB   ECF No. 1   filed 05/27/20   PageID.4 Page 4 of 22
Case 1:20-cv-03071-SAB   ECF No. 1   filed 05/27/20   PageID.5 Page 5 of 22
Case 1:20-cv-03071-SAB   ECF No. 1   filed 05/27/20   PageID.6 Page 6 of 22
Case 1:20-cv-03071-SAB   ECF No. 1   filed 05/27/20   PageID.7 Page 7 of 22
Case 1:20-cv-03071-SAB   ECF No. 1   filed 05/27/20   PageID.8 Page 8 of 22
Case 1:20-cv-03071-SAB   ECF No. 1   filed 05/27/20   PageID.9 Page 9 of 22
Case 1:20-cv-03071-SAB   ECF No. 1   filed 05/27/20   PageID.10 Page 10 of 22
Case 1:20-cv-03071-SAB   ECF No. 1   filed 05/27/20   PageID.11 Page 11 of 22
Case 1:20-cv-03071-SAB   ECF No. 1   filed 05/27/20   PageID.12 Page 12 of 22
Case 1:20-cv-03071-SAB   ECF No. 1   filed 05/27/20   PageID.13 Page 13 of 22
Case 1:20-cv-03071-SAB   ECF No. 1   filed 05/27/20   PageID.14 Page 14 of 22
Case 1:20-cv-03071-SAB   ECF No. 1   filed 05/27/20   PageID.15 Page 15 of 22
Case 1:20-cv-03071-SAB   ECF No. 1   filed 05/27/20   PageID.16 Page 16 of 22
Case 1:20-cv-03071-SAB   ECF No. 1   filed 05/27/20   PageID.17 Page 17 of 22
Case 1:20-cv-03071-SAB   ECF No. 1   filed 05/27/20   PageID.18 Page 18 of 22
Case 1:20-cv-03071-SAB   ECF No. 1   filed 05/27/20   PageID.19 Page 19 of 22
Case 1:20-cv-03071-SAB   ECF No. 1   filed 05/27/20   PageID.20 Page 20 of 22
Case 1:20-cv-03071-SAB   ECF No. 1   filed 05/27/20   PageID.21 Page 21 of 22
Case 1:20-cv-03071-SAB   ECF No. 1   filed 05/27/20   PageID.22 Page 22 of 22
